Citation Nr: 9930967	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1967 
to November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  

Review of the claims file reveals that the appellant has also 
claimed entitlement to service connection for schizophrenia, 
residuals of exposure to asbestos and Agent Orange, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  However, as none of these issues has been 
developed for appellate consideration they are not for 
consideration by the Board at this time.  The matter is 
referred to the RO.  


FINDINGS OF FACT

1.  Service connection was denied for PTSD by a May 1985 
Board decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  

3.  The appellant did not engage in combat with the enemy 
during his period of military service.  

4.  There has been no corroborating evidence presented with 
regard to the appellant's claimed stressors during military 
service.  

5.  The evidence does not show that the appellant experienced 
a stressful event in service that produced PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since a May 1985 Board 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).  

2.  PTSD was not incurred in or aggravated by wartime 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has PTSD that developed as a 
result of traumatic events to which he was exposed while 
onboard ship off the coast of Vietnam during the Vietnam War.  
In statements dated in November 1996 and March 1997, and at 
regional office personal hearings conducted in September 1997 
and October 1998, the appellant reported the following 
traumatic events in service: that the ship to which he was 
attached during service, the USS ARLINGTON, was within a 
block of the shore while in the Gulf of Tonkin on several 
occasions, thereby affording him a clear view of men's arms 
and legs and bodies being blown up, bodies of American 
soldiers on the beach, and people being wounded or killed; 
that he was exposed to small arms fire and may have had a 
round of ammunition strike his ship above his head; that 
hearing a long-time friend, Virgus Ramsey, had been killed in 
Vietnam bothered him; that an episode of an overheating 
generator that he was in charge of caused a great deal of 
stress; that he had to endure rough seas while onboard his 
ship; and that his ship was on alert as a result of the 
capture of the USS PUEBLO.   

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated 

unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  What the RO 
may have determined in this regard is irrelevant.  Should new 
and material evidence be presented or secured with respect to 
a claim that has been previously disallowed by the Board, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 20.1100, 20.1105.  

Review of the appellant's claims file reveals that a December 
1976 Board decision denied service connection for 
schizophrenia, that a January 1980 Board decision denied 
service connection for an acquired psychiatric disorder, that 
a September 1983 Board decision denied service connection for 
PTSD, that a May 1985 Board decision denied service 
connection for an acquired psychiatric disorder including 
PTSD, and that Board decisions in May 1990 and November 1993 
denied service connection for a psychiatric disorder.  While 
an August 1995 rating decision denied service connection for 
PTSD, the appellant has continued to present letters and 
statements since shortly thereafter which indicate his 
displeasure with the decision.  Therefore, the Board finds 
that neither the August 1995 nor an August 1996 rating 
decision is a prior final decision as to the claim.  Rather, 
the Board finds that the current claim was originated by the 
appellant's November 14, 1994, statement (VA Form 21-4138), 
which requested that his claim of entitlement to service 
connection for PTSD be reopened, and that the denial of that 
claim was timely appealed and subsequently timely perfected.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the Board has 
determined that the last final denial of a claim of 
entitlement to service connection for PTSD was by the May 
1985 Board decision.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims 

became a three-step process under the holding by United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented, which under 38 C.F.R. § 3.156(a) 
means evidence not previously submitted to agency decision 
makers which satisfies the following requirements: it bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 

veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, it the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The evidence before the Board at the time of its May 1985 
decision included the appellant's service medical records, 
which did not show any treatment or finding of PTSD.  
Postservice evidence considered in May 1985 included the 
following: VA medical records dated in the 1980's; reports of 
VA psychiatric examinations performed in January 1982 and 
January 1983; and statements from the appellant's spouse, 
dated in May 1984 and September 1984.  The May 1985 Board 
decision found that the evidence did not show the appellant 
had PTSD.  

The evidence received since the May 1985 Board decision 
includes the following: statements from the appellant's two 
sisters, dated in January 1986, which describe his mental 
problems after service; a June 1990 statement from the 
appellant's childhood pastor, which described the appellant's 
changed outlook on life upon his return from service; a 
statement from the U.S. Army and Joint Services Environmental 
Support Group (ESG), now the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which included a history 
of the appellant's ship, the USS ARLINGTON; a transcript of 
testimony provided by the appellant and his spouse at a 
September 1997 RO hearing; a transcript of testimony provided 
by the appellant's spouse at an October 1999 RO hearing; and 
VA medical records, dated in the 1990's, which reported 
diagnoses of PTSD in December 1994, at a January 1998 VA 
psychiatric examination, and in September 1998.  

Because the evidence presented since the May 1985 Board 
decision is new, in that it includes diagnoses of PTSD, is 
material, in that a VA physician appears to link the 

PTSD to traumatic events which the appellant described to him 
as having happened in Vietnam, and is significant, such that 
it must be considered in order to fairly decide the merits of 
the appellant's current claim, the Board reopens the claim 
for service connection for PTSD on the basis that the 
appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7104(b); 38 C.F.R. § 3.156.  

As a result of reopening the appellant's claim of entitlement 
to service connection for PTSD, the Board must review the 
claim as to the second element of Winters, which is whether 
the claim is well grounded.  Under the provisions of 38 
U.S.C.A. § 5107(a), a person who submits a claim to the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is one that is 
plausible; that is, it is meritorious on its own or capable 
of substantiation.  King v. Brown, 5 Vet. App. 19 (1993).  If 
the claimant meets this burden, VA is obligated to assist in 
developing the facts pertinent to his claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Because the medical evidence contains 
diagnoses of PTSD and a medical professional appears to have 
related the disorder to events the appellant claims happened 
during his military service, the Board finds that the 
appellant's claim is plausible and, thus, well-grounded.  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records that have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In reviewing the claims file, the Board 
finds that the appellant has been afforded an opportunity to 
appear at two hearings, and his contentions and evidence 
submissions have been focused on the merits of his claim for 
service connection for PTSD.  Therefore, we do not believe 
the appellant will be prejudiced by our deciding the claim on 
the merits at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In response to an inquiry concerning the appellant's reported 
stressful events in service, the ESG, in a December 1996 
statement, confirmed the USS ARLINGTON's participation in 
operations off the coast of Vietnam during the 

appellant's period of assignment on the USS ARLINGTON, but 
reported that the ship's history did not indicate that it had 
been fired upon.  The history of the USS ARLINGTON notes that 
its function while in the Bay of Tonkin was to perform 
communication relay duties, and does not report any combat 
action.  

The appellant's spouse testified at the personal hearings in 
September 1997 and October 1998 as to letters the appellant 
wrote to her describing traumatic events to which he was 
exposed while onboard ship, including his anxiety over the 
USS PUEBLO incident.  

Notwithstanding the appellant's statements and hearing 
testimony, the Board finds that the appellant has not 
submitted credible supporting evidence of his claimed 
stressors in service.  The Court has held that credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Although VA medical records dated in December 1994 
and September 1998 list diagnoses of PTSD, as does a January 
1998 VA psychiatric examination report, the Board finds that 
those diagnoses were based on the history of events provided 
to the medical professionals by the appellant.  The Board 
notes that the records do not demonstrate that the appellant 
had combat service while stationed off the coast of Vietnam.  
His report of separation from service (DD 214) does not show 
that he was awarded any combat decorations or medals, and the 
fact that his ship participated in operations off the coast 
of Vietnam does not mean that the ship engaged in combat.  
The ship performed communications relay duties while off the 
coast of Vietnam.  The December 1996 ESG report does not 
indicate that the ship participated in any combat.  
Therefore, because the appellant is not shown to have engaged 
in combat, the Board is not required, pursuant to 38 U.S.C.A. 
§ 1154(b), to accept his lay testimony as conclusive evidence 
of the presence of in-service stressors.  Rather, he is 
required to introduce corroborative evidence of his claimed 
in-service stressors.  The Board finds that the testimony by 
the appellant's spouse and the statements from his sisters 
and childhood pastor do not rise to the level of 
corroboration that 

the claimed in-service stressors actually took place.  The 
Board concludes, therefore, that the appellant has not 
produced the required corroborating evidence.  Accordingly, 
the Board is unable to conclude that the claimed in-service 
stressors occurred and that there is a nexus between the 
diagnosis of PTSD and any in-service stressors, as the 
elements of a PTSD claim require.  Hence, service connection 
is not warranted for PTSD because the evidence is not 
sufficient to demonstrate that the appellant has PTSD that is 
related to his military service.  

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  

Service connection is denied for PTSD.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

